Citation Nr: 0408636	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-12 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post rheumatic fever with residual II/VI systolic 
murmur and minimal aortic and mitral insufficiency.  



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to August 
1949, and from January 1951 to May 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for status post rheumatic 
fever with residual II/VI systolic murmur and minimal aortic 
and mitral insufficiency, for which a 10 percent evaluation 
was assigned, effective from November 1998.  

The veteran is unrepresented in this appeal, although the 
Board notes that it appears that he received assistance with 
his claim from the Nevada Office of Veterans Services.  The 
recognized veterans service organization in that State is the 
Nevada Commission for Veterans Affairs.  There is no form on 
file formally appointing any representative, and to date the 
veteran has not expressed a desire to appoint a 
representative.


FINDINGS OF FACT

1.  The veteran has a history of rheumatic fever in service 
with current residuals described as residual II/VI systolic 
murmur and minimal aortic and mitral insufficiency, 
accounting for an estimated 5 percent of the veteran's total 
cardiovascular dysfunction.  

2.  Cardiovascular and pulmonary disorders experienced by the 
veteran, including: coronary artery disease, status post 
coronary artery bypass graft with 4-vessel bypass surgery; 
repeated episodes of congestive heart failure with left 
ventricular dysfunction; pleural effusion; chronic 
obstructive pulmonary disease (COPD); hypertension, and a 
history of atrial fibrillation have resulted in decreased 
exercise capacity (as measured in METs), and are not related 
to the service-connected valvular disorders.



CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent rating for status post rheumatic fever with residual 
II/VI systolic murmur and minimal aortic and mitral 
insufficiency have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  In this case, all relevant facts regarding the 
issue decided have been properly developed, and no further 
assistance to the veteran is required in order to comply with 
the duty to notify or assist.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  The appellant was notified of the evidence 
required to substantiate his claim and of his and VA's 
respective duties by means of a January 2001 and May 2003 
letters from the RO.  The RO told him that is was his 
responsibility to identify his treatment sources, and that VA 
would obtain the records for him.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  The RO obtained the 
veteran's service medical records and his private treatment 
records.  There is no indication that any other relevant 
records have been identified that should be requested.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was provided with a VA examination in 
connection with this claim.   VA's duty to assist in this 
regard has been fulfilled.  Cf. Charles v. Principi, 16 Vet. 
App. 370 (2002).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

The service medical records show that, in April 1946, the 
veteran was treated for rheumatic fever.  At that time a soft 
systolic heart murmur was also shown.  

In November 1998, the veteran filed a claim for rheumatic 
fever with heart murmur, claiming that it had resulted in 
chronic heart problems.  

Private medical records dated in 1995 show that the veteran 
was treated for bronchitis and uncontrolled hypertension.  

The file contains a private medical record dated in March 
1996, at which time a history of hypertension and myocardial 
infarction, three years previously, were noted.  Assessments 
including ASHD with a history of myocardial infarction, 
currently angina free; abnormal EKG, suggesting LVH; and 
essential hypertension and hypertensive cardiovascular 
disease were made.  A private examination conducted in May 
1997 shows that the heart had a regular rhythm without 
murmur, and that the lungs were clear to auscultation in all 
fields.  An assessment of hypertension, not under good 
control, was made. 

An echocardiogram performed in December 1998 revealed mild 
aortic insufficiency and mitral regurgitation, with normal 
left ventricular function.  

A VA examination of the heart was conducted in December 1998.  
A history of hypertension and symptoms of chest pain and 
dizziness was noted.  The veteran complained of sharp chest 
pain.  The report indicated that he walked 4-5 miles a week 
at a slow pace.  It was estimated that he was able to achieve 
4-5 METs of activity without difficulty.  The examiner noted 
that symptoms of dizziness could occur while active or 
sitting, and did not seem to be limiting.  Cardiorespiratory 
examination was negative, with the exception of a cough, and 
revealed no arrhythimia symptoms.  Examination of the heart 
revealed a grade 2/6 basilar systolic ejection murmur.  The 
impressions included a history of rheumatic fever, with 
currently manifested murmurs which could be the result of 
rheumatic fever and which might represent aortic stensosis 
and mitral insufficiency; a history of atypical chest pains 
and supposed myocardial infarction, which need to be 
supported by records; hypertension, in poor control; and 
status post CVA with left hemiparesis, with almost complete 
recovery.  

A VA examination of the heart was conducted in August 2000.  
A 20-year history of hypertension was noted.  The veteran 
complained of sharp chest pain and shortness of breath.  
Physical examination revealed clear lungs and no heart 
enlargement.  A grade-2 systolic murmur was noted.  The 
examiner opined that there was evidence of aortic stenosis, 
which was likely related to his episode of rheumatic fever in 
1946, since a murmur had been shown since that time.  
Impressions of rheumatic heart disease with residual aortic 
stenosis; hypertension, by history; and cerebrovascular 
accident, with good recovery were made.  

In January 2001, the veteran received private emergency 
treatment for symptoms of substernal chest pain and severe 
diaphoresis.  A past history of myocardial infarction was 
noted.  EKG changes were consistent with anterolateral 
ischemia that had resolved.  Echo showed LV function of 35 
percent with severe akinesis or dyskinesis of the 
anterolatral wall.  While hospitalized, coronary artery 
bypass, times-4, was performed.  Postoperative diagnoses of 
coronary artery disease; status post two myocardial 
infarctions; history of prior myocardial infarction; renal 
artery insufficiency; hyperlipidemia; and hypertension were 
made.

A VA examination was conducted in September 2002.  A history 
of rheumatic fever with heart murmurs during service was 
noted.  The reported indicated that in 1993 the veteran had 
begun having syncopal episodes and had his first myocardial 
infarction.  It was noted that his last episode of congestive 
heart failure was in August 2002.  The report stated that he 
could walk only one-and-a-half blocks before he had to sit 
and rest.  Examination of the lungs revealed that they were 
clear, but that there might be evidence of pleural effusion.  
Examination of the heart revealed enlargement and a systolic 
murmur.  Impressions including coronary artery disease, due 
to atherosclerotic disease and hypertension, but unrelated to 
rheumatic fever; minimal aortic and mitral insufficiency, 
possibly secondary to rheumatic fever; and cerebrovascular 
accident, not related to rheumatic fever were made.  

In October 2002, the examiner added an addendum to the 
September 2002 examination report.  The examiner opined that, 
even assuming that the minor valvular insufficiencies are 
secondary to rheumatic fever, this would cause a minimal 
additional effect on the cardiac dysfunction.  The examiner 
stated that, if it were necessary to estimate the percent of 
additional effect of the aortic and mitral insufficiency 
(over and above the other, unrelated cardiovasacular 
disorders), this would be in the range of a 5 percent maximum 
contribution to the total dysfunction.  

In an October 2002 rating decision, the RO granted service 
connection for status post rheumatic fever with residual 
II/VI systolic murmur and minimal aortic and mitral 
insufficiency, for which a 10 percent evaluation was 
assigned, effective from November 1998.  Service connection 
for residuals of myocardial infarction and coronary artery 
disease, status post bypass graft, claimed as a heart attack, 
was denied.  

The record contains a January 2003 private medical 
evaluation.  The report documented the veteran's symptoms of 
shortness of breath and excessive fatigue.  The examiner 
indicated that the veteran was unable to be tested on an 
exercise machine due to balance problems and lethargy.  
However, the examiner estimated that the veteran's exercise 
capacity was less than 5 METs, as just walking one block on a 
flat surface exhausted him totally and made him short of 
breath.  Impressions of stable coronary artery disease; 
congestive heart failure, with no sign of overload; left 
ventricular dysfunction; and a balance problem were made.  

In June 2003, a VA Form 21-4142 annotated by the veteran's 
private treating doctor (the same doctor who examined him in 
January 2003) was received.  The doctor indicated that he had 
treated the veteran from 1989 to 2003 for conditions 
including hypertension, coronary artery disease, and 
afibrillation.  The doctor stated that the veteran's symptoms 
included fatigue and weakness, and it was noted that he was 
unable to work.  

In September 2003, the veteran provided information from a 
medical encyclopedia regarding rheumatic fever and its 
residuals.  

III.  Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Under 38 C.F.R. § 4.1, each disability must be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, supra, as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The veteran's service-connected disability, status post 
rheumatic fever with residual II/VI systolic murmur and 
minimal aortic and mitral valve insufficiency, has been rated 
by analogy using the criteria of 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7000, which pertains to valvular heart 
disease.  Under this code, a 10 percent rating is warranted 
where a workload of greater than seven METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or where continuous medication is required.  A 30 
percent rating is warranted where a workload of greater than 
five METs but not greater than seven METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or with evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there has been more than one episode of congestive 
heart failure in the past year, where a workload of greater 
than three METs but not greater than five METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for chronic congestive heart failure, where a 
workload of three METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

1 MET (metabolic equivalent) is the energy cost of standing 
quietly at rest, and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity that results in dyspnea, 
fatigue, angina, dizziness, or syncope may be used.  38 
C.F.R. § 4.104, Note (2) (2003).

IV.  Analysis

In the present case, the veteran's service-connected status 
post rheumatic fever with residual II/VI systolic murmur and 
minimal aortic and mitral insufficiency is currently 
evaluated as 10 percent disabling, under DC 7000.  This 
rating was made effective from November 1998, the date of 
receipt of the claim.  Having reviewed the complete record, 
the Board finds that the evidence does not support an 
evaluation in excess of 10 percent at any time since the 
grant of service connection in November 1998.  

In the instant case, private clinical records dated over the 
last several years show treatment for various medical 
problems, to include coronary artery disease, status post 
coronary artery bypass graft with 4-vessel bypass surgery, 
repeated episodes of congestive heart failure with left 
ventricular dysfunction, pleural effusion, chronic 
obstructive pulmonary disease (COPD), hypertension, and a 
history of atrial fibrillation.  However, these problems and 
disorders have not been attributed by medical professionals 
to be caused by or primarily related to the rheumatic fever 
which the veteran had during service.  The VA examiner 
attributed most of these disorders to atherosclerotic disease 
(which was not manifested in service or for many years 
thereafter) and not at all to rheumatic fever, as shown by 
the September 2002 examination report.  

Under 38 C.F.R. § 4.104, if non-service-connected 
arteriosclerotic heart disease is superimposed on service 
connected valvular or non-arteriosclerotic heart disease, a 
medical opinion should be requested to determine which 
condition is causing which symptoms.  See note to Diagnostic 
Code 7005.  In compliance with this rating requirement, an 
addendum was added to the September 2002 VA examination 
report in October 2002.  Essentially, the examiner opined 
that the minimal aortic and mitral insufficiency shown (as 
residuals of rheumatic fever) had almost no role in causing 
the cardiac dysfunction, and at most, constituted 5 percent 
of the veteran's cardiac dysfunction.  

The Board notes that the most recent evidence on file 
consists of a January 2003 private medical evaluation.  At 
that time, it was noted that the veteran's exercise capacity 
was less than 5 METs.  This finding alone would warrant an 
increased evaluation under DC 7000, were the symptoms 
attributed to the service-connected valvular insufficiency.  
However, several diagnoses were made following the 
evaluation, consisting of:  (1) stable coronary artery 
disease; (2) congestive heart failure, with no sign of 
overload; (3) left ventricular dysfunction; and (4) a balance 
problem.  Neither rheumatic fever nor valvular insufficiency 
was mentioned in that record, and consequently there is no 
indication that the veteran's decreased exercise capacity is 
related to the service-connected condition.  Accordingly, an 
increased evaluation under DC 7000 is not warranted, because 
although the veteran has symptoms which meet the criteria for 
a higher evaluation, these symptoms are not attributable to 
the service-connected residuals of rheumatic fever.  

The veteran has alleged that his various cardiac problems are 
symptomatic of his service-connected valvular insufficiency.  
He has also submitted excerpts of medical texts he contends 
support his position.  He has not, however, demonstrated that 
he has the medical expertise or training that would render 
him competent to proffer medical opinions.  In the absence of 
such competence, his opinions are no more than unsupported 
conjecture, and lack probative value.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 3 Vet. App. 492 (1992).

The Board acknowledges that the veteran does, in fact, 
exhibit cardiovascular problems as enumerated herein; and 
that these problems are clinically significant.  The medical 
and expert opinion evidence, however, does not show that 
these problems are attributable to his service-connected 
residuals of rheumatic fever, as manifested by systolic 
murmur and minimal aortic and mitral insufficiency.  Rather, 
the medical evidence shows that the veteran's other 
cardiovascular problems are primarily unrelated to his 
service-connected rheumatic heart disease, and that the 
residuals of his rheumatic fever are largely clinically 
insignificant in terms of physical symptomatology and 
functional impairment.  The Board therefore concludes that 
the preponderance of the evidence is against his claim for an 
evaluation in excess of 10 percent for status post rheumatic 
fever with residual II/VI systolic murmur and minimal aortic 
and mitral insufficiency. 


ORDER

Entitlement to an evaluation in excess 10 percent for status 
post rheumatic fever with residual II/VI systolic murmur and 
minimal aortic and mitral insufficiency is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



